Case 6:12-cv-00855-RWS Document 1035 Filed 01/06/21 Page 1 of 1 PageID #: 69045




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                     TYLER DIVISION


  VIRNETX INC., et al.,                                §
                                                       §
                                                       §   CIVIL ACTION NO. 6:12-CV-00855-RWS
                   Plaintiffs,
                                                       §
                                                       §
  v.                                                   §
                                                       §
  APPLE INC.,
                                                       §
                                                       §
                   Defendant.                          §

                                                ORDER
       .
           On this date, the Court entered its memorandum opinion and order denying

 Defendant Apple Inc.’s Omnibus Motion for Judgment as a Matter of Law under Rule 50(b)

 and for a New Trial (Docket No. 1012) and granting-as-modified VirnetX’s Motion for Entry

 of Judgment and for Equitable and Statutory Relief (Docket No. 1013).

           A decision having been duly rendered as to all claims and consistent with the Court’s order,

 the Court hereby enters FINAL JUDGMENT.

           The Clerk of the Court is directed to close this case.

           So ORDERED and SIGNED this 6th day of January, 2021.




                                                              ____________________________________
                                                              ROBERT W. SCHROEDER III
                                                              UNITED STATES DISTRICT JUDGE
